DECISION
The application of the above-named defendant for a review of the sentence of ten years, imposed on January 2, 1968, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) The sentence be and remain as originally imposed by the sentencing court.
The reason for the above decision is that the sentence appears proper and sufficiently lenient in that defendant was convicted of robbery punishable by not less than 1 year imprisonment with no limit, yet received a sentence of but 10 years with eligibility for parole consideration in November, 1969, after being received January 2, 1968, although he has a record of one prior felony conviction for which he received a one year suspended imposition of sentence during which time he committed this crime. We thank Dale L. Keil, Esq., of the University Defenders for his assistance to the defendant in this case.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D. Shanstrom.